Title: From Thomas Jefferson to William Short, 13 July 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington July 13. 08.
                  
                  I recieved last night yours of the 10th. the idea of your going so early as by the vessel which sails on Sunday has been given up. consequently it will not be till the next which will go in 6. weeks, unless an earlier passage were to occur by some other vessel, which as it might excite less notice would be more desirable. we have ceased to annex Secretaries of legation to our foreign missions, having found inconvenience from it. they have private secretaries of their own choice. of course you will chuse one for yourself. but be assured that if you accustom yourself to the use of the Polygraph you will make little use of your Secretary but to copy documents. I fear that the Secretary will endanger a suspicion of this mission which we think it all important to conceal until it’s arrival at it’s destination. on this head I would press you to be very peremptory with him. I think it impossible Cutting should consent to go. the separation from his wife would in my opinion be a bar with the one or the other, if not both. besides he has now every thing prepared to enter on an important manufacture, where his superintendance is recieved in lieu of funds of which he was destitute, and a large expenditure has been made by his partners, which becomes dead the moment he absents himself.   I shall set out for Monticello on Tuesday or Wednesday. this will add two days only to the time of passing letters. our post leaves this place on Tuesdays & Fridays.—one word more. by all means take a Secretary who is a republican! it will place yourself in a much more acceptable view with the republicans, and the efforts of the Federalists in their papers to prevent Gr. Br. from yielding to our embargo (and if they succeed in it it produces inevitable war with that nation) places them under a very general indignation at present. I salute you with assurances of constant affection.
                  
                     Th: Jefferson 
                     
                  
               